DETAILED ACTION
Disposition of Claims
Claims 1-24 are pending.  New claims 25-32 are acknowledged and entered.  Amendments to claims 1-2, 5, 8, and 10-11 are acknowledged and entered.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 07/13/2021 is acknowledged.
Claims 6-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.
Newly submitted claims 25-32 are directed to an invention that is dependent upon the invention as originally elected and claimed.  Claims 1-5 and 25-32 will be examined on their merits. 


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200215185A1A1, Published 07/09/2020.  Amendments to the specification presented on 01/28/2022 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Response to Arguments
Applicant's arguments filed 01/28/2022 regarding the previous Office action dated 08/05/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the specification.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claims 1-5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is extended to include new claims 25-32.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-5 and 25-32 are rejected as lacking adequate descriptive support for all influenza virus and coronavirus vaccines that are capable of being adjuvanted by miltefosine when provided concomitantly or simultaneously.
In support of the claimed genera (any influenza virus or coronavirus vaccine that is adjuvanted by miltefosine when any amount of miltefosine is provided in any protocol), the application discloses one example of the TLR4 and TLR9 agonist called miltefosine (MTF) that, when delivered intraperitoneally along with a split-virion seasonal H1N1 influenza vaccine, appears to provide increased humoral protection (increased IgG titer at 2 weeks post-vaccination) versus the vaccine alone.  The influenza and MTF vaccine delivery system was not studied to determine if the influenza vaccine could be delivered via any methodology aside from intradermal injection (e.g. intranasal live, attenuated influenza vaccines (LAIV)), nor were any other MTF delivery methods tested (e.g. microneedle, patch, etc.)  No other vaccines were tested, including any other coronavirus vaccines (e.g. no veterinary or human coronavirus licensed or experimental vaccines were tested, nor were any other clinical, veterinary, experimental, or laboratory influenza vaccines tested) and as the scope of enablement rejection notes infra, certain agonists have a difficult time having an effect unless delivered transdermally using specific methods due to their size.  As noted in the previous Office action, it does not appear as though the intraperitoneal MTF+ split-virion flu vaccine composition delivery was tested for any other known influenza virus vaccine composition.  The only route of delivery tested for the MTF was intraperitoneal injection (into mice), and the only route of delivery for the vaccine was intradermal injection.  No dose response tests in vitro or in vivo appeared to have been performed with the MTF, alone or with any antigen or vaccine compositions.  No testing was performed in specific patient populations aside from healthy mice (e.g. no immunocompromised subjects, elderly subjects, young subjects.)  No testing of any coronavirus vaccine, clinical, veterinary, experimental, or otherwise, with any dose of MTF was performed.  No testing of the dosing regimen was detailed (e.g. it is unclear if the vaccine and MTF are to be simultaneously or sequentially delivered, and if sequentially delivered, what sequence and timing protocol is to be used.)  Thus, the application fails to provide sufficient examples of the species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. i.e., there is no evidence that MTF provided through any method can provide an increased immune response to any coronavirus (CoV) or influenza virus (IV) vaccine when said MTF is provided in conjunction with said any CoV or IV vaccine composition.  Moreover, no correlation has been made as to which MTF/CoV or IV vaccine composition interaction is required in order to achieve the claimed function of eliciting the increased immune response.  Further, it is not clear if such protection is useful in conjunction with all vaccine types (i.e. subunit vaccines; live, attenuated vaccines; whole-inactivated vaccines; chimeric vaccines; adjuvanted vaccines, etc.) or if it is effective with all methods of administration (e.g. intranasal, intramuscular, intradermal, oral, etc.)  The criticality of many factors within this method has not been clarified in order to achieve the claimed immune response increase.
Thus, in view of the above, there would have been significant uncertainty as to whether or not MTF provided via any method with any type of CoV or IV vaccine would be able confer the claimed function of affording a notable increase in any immune response compared to control, thus proving the adjuvanting activity of MTF.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the showing of an embodiment of a process that met all the limitations of the claim and determined that the invention worked for its intended purpose is sufficient to show written descriptive support, and actual reduction to practice is not required by the written description requirement.  The Office disagrees.  As noted by applicant in their response, “the number of species that must be disclosed to describe a genus claim varies”, and is applicable in this instance.  Miltefosine was delivered intraperitoneally with a split-virion seasonal influenza vaccine delivered intradermally, with a booster of influenza vaccine 14-days following the primary inoculation (¶[0044-0045]; Figs. 1-2).  It is not clear as to the timing of the inoculations of the miltefosine and influenza vaccination (e.g. within an hour of each other, simultaneously, which inoculation was first, etc.) and this is only one example of one dose of miltefosine delivered via one route and one specific influenza vaccine at one dose delivered via one route.  It does not appear as though any other types of influenza vaccines (e.g. live, attenuated influenza vaccine (LAIV), non-split-virus inactivated influenza vaccine, subunit vaccines), any other doses (e.g. the “high dose flu vaccine” comprises 4x the amount of antigen as a regular flu shot, intended for those 65 years and older), or any other routes of delivery (e.g. jet injector, intranasal administration, etc.) were tested.  Those of skill in the art appreciate that different immune responses are elicited in different patient populations depending on the type of antigen used, the route of delivery, the dosage of antigen, and the timing of adjuvant delivery.  As the breadth of the claimed invention is directed towards any route of delivery of any type of coronavirus or influenzavirus vaccine delivered at any dosage and using any type of concurrent or simultaneous inoculation of the adjuvant, the Office contends that the applicant has not exhibited that they were in possession of the full breadth of the claimed invention at the time of filing based upon the disclosure of the application.  
To further upon this, the art has noted that not only can the dosing, timing, and routes of delivery affect the outcome of the vaccine efficacy, but even the vaccine effectiveness can vary by type and subtype (Belongia EA, et. al. Lancet Infect Dis. 2016 Aug;16(8):942-51. Epub 2016 Apr 6.)  
Currently there are 26 licensed inactivated vaccines for influenza, of which 13 are routinely manufactured for each influenza season.  The majority of the licensed vaccines are egg derived, and there are three manufacturing processes to recover and inactivate the virus: whole virus, split (where the virus has been disrupted by a detergent) and subunit (where the hemagglutinin and neuraminidase proteins have been further purified, removing other viral proteins). One manufacturer uses recombinant protein technology, expressing only the hemagglutinin protein from an insect cell line. In addition to the inactivated vaccines there are also three live attenuated vaccines with slightly different backbones: Fluenz/Flumist (AstraZeneca) uses the Ann-Arbor backbone whilst Ultravac (Microgen) and Nasovac (Serum Institute of India) use the Leningrad backbone.  With this large variety of influenza vaccines to choose from, it is unclear if the use of miltefosine delivered via any route at any dosage would be beneficial, safe, and tolerated.  
As the claim has been narrowed to also include all coronaviruses, there are few vaccines available against coronaviruses.  There are commercial vaccines for the agricultural sector to protect against coronaviruses, such as porcine epidemic diarrhea virus (PEDV).  These involve the use of spike (S) protein subunit vaccines, killed whole virion vaccines, live-attenuated virus, viral-vectored vaccines, and replicon vaccines (Gerdts V, et. al. Vet Microbiol. 2017 Jul;206:45-51. Epub 2016 Dec 2.)  For humans, there are RNA-lipid nanoparticle (LNP)-based and viral-vectored vaccines against the novel 2019 SARS coronavirus (SARS CoV-2).  Again, there are a variety of delivery platforms that vary in the antigen which is delivered, the route of delivery, as well as the dosage and timing of delivery, and since the application has failed to provide any examples as to how the miltefosine acts when delivered with any other non-H1N1 influenza transdermal prime-boost vaccination system, it is unclear if the miltefosine would be adjuvanting to other influenza vaccine platforms, much less any other viral vaccine platform such as coronaviruses.  Vaccines work in a variety of ways, and are not limited to the induction of neutralizing antibodies.  Depending on the infecting pathogen and depending on the vaccine, certain specific arms of the immune system must be targeted or stimulated to induce any therapeutic effect; for instance, while the adjuvant may stimulate a neutralizing antibody response, a cell-mediated T cell response may be more appropriate for combating the infection.  While certain arms of the immune system may be stimulated by miltefosine, this may ultimately be unnecessary for the mechanism of action of the vaccine.  Applicant has failed to show correlation of the immunostimulation with vaccine delivery aside from the split-virion H1N1 transdermal vaccine in mice.  
Possession may be shown in a variety of ways, including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  No examples of miltefosine were provided being delivered with any coronavirus vaccine or any coronavirus antigen to any host.  In fact, “coronavirus” was mentioned only 15 times in the entire specification, and no specific examples of any coronaviruses or coronavirus vaccines were mentioned, even in prophetic examples.  Only one type of influenza virus (H1N1) delivered at one specific dose, timing, and route in one type of host was examined with one specific dose, timing, and route of miltefosine.  As the number of species and genera encompassed by the breath of the instant claims are quite large, the Office maintains that the claims, even as amended, fail to satisfy the written description requirement.
Applicant claims that the specification provides sufficient detail to show a structure/function relationship between the miltefosine acting as an adjuvant for any influenza or coronavirus vaccine.  Applicant then states that their results show miltefosine acts as an adjuvant when delivered intraperitoneally along with an influenza vaccine.  This is not commensurate in scope with the claimed invention, as independent claim 1 broadly draws to “providing an adjuvant comprising miltefosine prior to vaccination”.  “Providing” can be interpreted quite broadly, as it is not even necessary that the “providing” requires the miltefosine to actually be administered to the subject.  “Providing” a pill to a patient does not mean that said patient actually ingests the pill, only that it was given, offered, or made available to the patient.  Therefore, the Office asserts that “providing” the miltefosine does not guarantee any effect on the immune response elicited by any influenza or coronavirus vaccine.  Further, the administration of the miltefosine intraperitoneally appears to be critical to the effectiveness of the method, which is one species of the broad genus of “providing miltefosine” in a quantity “sufficient to enhance the immune response” and is not representative of the entire genus.  While an argument could be made for there being written descriptive support for enhancing an immune response to an influenza vaccine delivered transdermally when miltefosine is delivered via injection or via an intraperitoneal route, the Office contends that the specification fails to provide adequate written description to show possession of a method that shows the same increase in effect with any other type of influenza vaccine administration or any other route of miltefosine delivery, and the Office contends it is still unclear as to the timing of the delivery of both components (e.g. concurrent, simultaneous, within 5 minutes of each other, vaccine before adjuvant, etc.) and whether or not miltefosine would be useful to enhance any type of immune response from any known coronavirus vaccine.  
For a written description analysis, the Office must determine for each claim, what the claim, as a whole, covers, and provide the broadest reasonable interpretation in light of and consistent with the specification.  Taking independent claim 1, the breath of said claim allows for the improvement of any type of immune response (which includes any strength or measurement showing an increase in either the innate or adaptive immune response, looking at any marker for increase in the cellular or humoral immune response, etc.) after a subject is “provided” an adjuvant comprising an effective amount of miltefosine (with “provided” being interpreted broadly as noted supra to not actually include the subject being administered the adjuvant) and any type of influenza virus vaccine or any type of coronavirus vaccine is then introduced (not administered) to a vaccination site.  The Office has reviewed the entire specification, and provided the analysis as to why the specification lacks support for each element, such as nowhere was it provided for that a topical administration of the miltefosine was tested to determine if concomitant delivery with any coronavirus or any influenzavirus delivered in any fashion was sufficient to elicit an improved immune response as required by instant claim 3.  The Office then determined that there was not sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed.  Applicant need not describe information which is well-known in the art, such as certain influenza viruses, but applicant must describe in detail that which is new or not conventional.  The “new” or “non-conventional” aspect is the use of miltefosine as an adjuvant in conjunction with an influenza or coronavirus vaccine.  Applicant provided only one limited example of one dose of an intraperitoneally delivered dose of miltefosine in a mouse model.  It is unclear if the compound works the same in other subjects (e.g. cattle, swine, humans) when delivered through the same or different routes, at different doses, and with different platforms of vaccines.  This “new” aspect of the claimed method is not sufficiently described to show full possession of the broadly claimed genus.  For each claim drawn to a genus, the written description requirement may be satisfied through a sufficient description of a representative number of species by actual reduction to practice or through disclosure of functional characteristics to show a disclosed correlation between function and structure.  Neither of these are the case in the instant specification to support the breadth of the invention as claimed.  A patentee of a biotechnological invention cannot necessarily claim a genus after only describing a single species because there may be unpredictability in the results obtained from species other than those specifically enumerated, nor will a patentee be deemed to have invented a method when the evidence indicates ordinary artisans could not predict the operability of the invention of any other species other than the ones disclosed.  An artisan skilled in the vaccine arts would certainly appreciate the preliminary results obtained with the H1N1 split-virion influenza vaccine in mice when coupled with an I.P. administration of miltefosine, but would certainly have required further studies to determine the applicability of this compound to other influenza vaccines in other species with other delivery routes and with coronavirus vaccines in other species using other delivery routes and doses.  A review of the pharmacology of miltefosine notes the teratogenicity potential of the compound which limits its general use, and the estimated half-life in humans after an oral dose was approximately 1.7 hours.  The absorption rate of miltefosine is slow, so it is unclear if the compound would be more useful if delivered before vaccination as opposed to simultaneously with or following vaccination (Dorla TP, et. al. J Antimicrob Chemother. 2012 Nov;67(11):2576-97. Epub 2012 Jul 24.).  As vaccines are rarely compositions which comprise only antigens, it is also unclear how miltefosine would interact with other components of vaccines (e.g. SARS CoV-2 RNA-LNP from Moderna comprises LNP which are composed of cholesterol, the cationic lipid SM-102, PEGylated (2000) DMG, and DSPC and further comprises NaCl, citric acid, tromethamine, sucrose, and acetic acid) and if there would be synergy or anergy amongst the components. As the vaccine art is highly unpredictable, one of skill in the art would reasonably require more than the singular experimental example provided by applicant to show possession of the entire genus as claimed.  
For at least these reasons, the arguments and amendments presented regarding the claimed invention possessing adequate written descriptive support were not convincing to the Office, and the rejection has been maintained and extended as noted supra.


(Rejection maintained and extended – necessitated by amendment.)  Claims 1-5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of eliciting a protective, increased immune response against influenza virus through concomitant injection administration of miltefosine (MTF) and a split-virion seasonal influenza vaccine, does not reasonably provide enablement for a method of eliciting an increased immune response against any vaccine pathogen when a subject is provided any amount of MTF in conjunction with any CoV or IV vaccine composition.  This rejection is extended to include new claims 25-32.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for improving any immune response to vaccination, wherein a subject is provided MTF and any influenza virus (IV) or coronavirus (CoV) vaccine.  The breadth of the claim is therefore drawn to the use of any effective amount of MTF delivered via any route along with any vaccine against any CoV or IV.  The breadth is drawn towards any CoV or IV vaccine composition that is delivered via any route.  
State of the prior art/Predictability of the art.  Miltefosine (MTF) is a member of the alkylphosphocholines, a group of compounds, each consisting of phosphocholine esterified to a long-chain aliphatic alcohol, that exhibit antineoplastic activity both in vitro and in vivo.  MTF is a treatment for Leishmania parasitic infections, but was originally developed as an anti-cancer agent in the 1990s.  Dose-limiting gastrointestinal adverse events in several phase I and II studies resulted in the discontinuation of the drug’s development as an oral drug for the treatment of solid tumors, while it is in use in Europe as a topical formulation for cutaneous metastases of breast cancer (Sunyoto T, et. al. BMJ Glob Health. 2018 May 3;3(3):e000709; CITED ART OF RECORD.)  Although miltefosine appeared to have no major effect on the blood and bone marrow of rats or dogs, cancer patients on miltefosine treatment showed elevated leucocyte and thrombocyte counts. The drug seems to have no effect on male fertility but does have teratogenic activity and is therefore contra-indicated in pregnancy. Cancer patients given 150 mg miltefosine/day showed signs of renal toxicity but this was usually reversible, with good hydration recommended (Sinkala E, et. al. Ann Trop Med Parasitol. 2011 Mar;105(2):129-34; CITED ART OF RECORD.)  
MTF appears to work by acting as a TLR4 and TLR9 agonist (Mukherjee AK, et. al. Int Immunopharmacol. 2012 Apr;12(4):565-72. Epub 2012 Feb 21; CITED ART OF RECORD.)  The prior art has recognized the use of TLR agonists as adjuvants.  Topical administration of TLR agonists appears to overcome the toxicity or adverse side effects encountered with other delivery methods.  The prior art recognized the TLR7 agonist imiquimod (also known as INN or ALDARA™) as an effective antiviral on its own, or an effective adjuvant when delivered topically (see e.g. Engel AL, et. al. Expert Rev Clin Pharmacol. 2011 Mar;4(2):275-89; CITED ART OF RECORD.)  Vasilakos et. al. (Vasilakos JP, et. al. Expert Rev Vaccines. 2013 Jul;12(7):809-19; CITED ART OF RECORD) noted the topical administration of imiquimod at the site of subsequent vaccination against parasites (Plasmodium falciparum) or bacteria (Leishmania major) or codelivery with antigen via microinjection against H1N1 HA enhanced the immune response to said antigens (pp. 811-2, ¶ bridging cols.)  The art did not appear to recognize cross-protection afforded by co-delivery of topical TLR7 or TLR9 agonists with a vaccine against pathogens or antigens not present in said vaccine composition. 
TLR9 agonists such as synthetic oligodeoxynucleotides containing unmethylated CpG motifs (CpG-ODN) can promote the generation of CTL against antigens, but efficient delivery of exogenous compounds, especially hydrophilic macromolecules, including CpG-ODN, into the skin is a significant challenge because the stratum corneum, the outermost layer of the skin, is a considerable physical barrier. To overcome this barrier, several techniques including tape stripping, intradermal injection, electroporation and sonophoresis, have been studied (See e.g. pp. 256-7, ¶ bridging pages of Kigasawa K, et. al. J Control Release. 2011 Mar 30;150(3):256-65. Epub 2011 Jan 21; CITED ART OF RECORD.)  Therefore, while some agonists may easily be delivered transdermally via creams, others clearly have considerable issues that require specialized modes of delivery.
Vaccine antigens can vary greatly, depending on a number of parameters, such as the pathogen, the type of immune response desired, the route of inoculation, the age of the host, and the serological status of the host, the immune health of the host.  Vaccine antigens for viruses, including CoV and IV, can be whole virions which are disabled or attenuated, purified protein subunit antigens, detergent split virions, or nucleic acid (RNA or DNA) encoding at least one antigen of interest.  As noted by Dowling (Dowling DJ. Immunohorizons. 2018 Jul 2;2(6):185-197; CITED ART OF RECORD), topical TLR7 agonists such as imidazoquinolines (IMQs), such as imiquimod and resiquimod [R848], have unfavorable pharmacokinetic properties that induce strong local and systemic inflammatory reactions and are poorly tolerated; they are likely not required for their vaccine efficacy and reduce their effectiveness for inducing adaptive immunity. Secondly, the vast majority of licensed vaccines are administered admixed with antigen (Ag) via a standardized intramuscular (i.m.) route. Therefore, new formulation concepts and properties of delivery were needed to better retain the small molecule TLR7 adjuvants at the injection site to improve their pharmacokinetics in ways that positively influenced their activity for use in prophylactic vaccines. Encouragingly, some promising innovations in formulation and use of delivery systems for TLR7/8 agonists have recently been achieved, including 1) lipidation approaches, 2) encapsulating nanoparticles, 3) adsorption to alum adjuvants, and 4) conjugation to polymers and/or protein Ags (pp. 188-189, ¶ bridging pages.)
With respect to IV vaccines, as noted supra in the “Response to Arguments” for the written description rejection, there are at least 26 licensed inactivated vaccines for influenza, of which 13 are routinely manufactured for each influenza season.  The majority of the licensed vaccines are egg derived, and there are three manufacturing processes to recover and inactivate the virus: whole virus, split (where the virus has been disrupted by a detergent) and subunit (where the hemagglutinin and neuraminidase proteins have been further purified, removing other viral proteins). One manufacturer uses recombinant protein technology, expressing only the hemagglutinin protein from an insect cell line. In addition to the inactivated vaccines there are also three live attenuated vaccines with slightly different backbones: Fluenz/Flumist (AstraZeneca) uses the Ann-Arbor backbone whilst Ultravac (Microgen) and Nasovac (Serum Institute of India) use the Leningrad backbone.  Said vaccines are commonly delivered via intramuscular (IM) injection or intranasal (IN) inoculation, with some formulations delivered via an intradermal (ID) route.  These vaccines all vary by the circulating strains and are adjusted to meet seasonal or pandemic needs.    
With respect to the vaccines available against coronaviruses, there are licensed vaccines for human and animal use.  Commercial vaccines for the agricultural sector protect against a variety of coronaviruses, such as porcine epidemic diarrhea virus (PEDV).  These involve the use of spike (S) protein subunit vaccines, killed whole virion vaccines, live-attenuated virus, viral-vectored vaccines, and replicon vaccines (Gerdts V, et. al. Vet Microbiol. 2017 Jul;206:45-51. Epub 2016 Dec 2.)  For humans, there are RNA-lipid nanoparticle (LNP)-based and viral-vectored vaccines against the novel 2019 SARS coronavirus (SARS CoV-2).  
In summary, while the art has recognized the use of TLR agonists as adjuvants, and the art has numerous examples of IV and CoV vaccines, the art has also recognized that the delivery route for the adjuvant must be optimized, and the vaccine antigen and patient population must be carefully selected to avoid adverse effects.  
Working examples. The working example disclosed in the specification describes the intraperitoneal (i.p.) delivery of MTF to enhance a split-virion seasonal influenza vaccine (¶[0044]).  As per Fig. 1, the influenza virus tested was influenza A H1N1.  Monovalent, bivalent, quadrivalent, or tetravalent vaccines and their effect with delivery of MTF do not appear to have been tested.  No other influenza A virus strains appear to have been tested, no strains of influenza B appear to have been tested, and no other pathogens, viral or otherwise, appear to have been tested.  No coronavirus vaccine formulations were tested.  The testing on the IV antigens was performed in mice, and said mice were subject to lethal viral challenge post-vaccination (¶[0045]).  As shown in FIGS. 2A and 2B, the vaccine group receiving intraperitoneal miltefosine adjuvant showed significantly improved survival compared a vaccinated group that did not receive 0.2 mg MTF adjuvant.  
Guidance in the specification. The specification provides guidance towards eliciting increased immune responses against H1N1 influenza viruses when MTF is co-administered with the vaccine, specifically wherein the MTF is administered through an intraperitoneal (IP) injection and the vaccine is administered transdermally.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective different IV and CoV vaccines would be in the claimed method, how different inoculation routes (e.g. subcutaneous, intramuscular) would fare in the claimed method, how the timing and dosage of the adjuvant and/or vaccine affect the ability to induce a better immune response, or how different subject populations would fare in the claimed method.  
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the method steps are clearly and unambiguously set forth throughout the specification and claims.  The Office disagrees.  As noted supra with respect to the “Response to Arguments” in the written description rejection, the method generically requires the subject to be “provided” with the MTF.  There is no indication that the subject is administered the MTF, the route and site of administration, what amount is administered, when the MTF is administered, and whether or not the effective dose varies depending on the CoV or IV vaccine that is also administered.  Likewise, as noted with the Wands analysis, there are a variety of known CoV and IV vaccines which are administered in a variety of different ways and provide therapeutic effects through a variety of mechanisms.  It is unclear if the MTF and the CoV and IV would provide synergistic or additive results with respect to an immune response in these various distinct vaccination regimens.  The “subject” is also broadly and generically claimed, and can include both human and non-human subjects, and different populations within said subjects (e.g. age, immunological status, demographic status, etc.)  As noted supra, all of these factors make the vaccine art highly unpredictable, and without adequate guidance, one of skill in the art would have to undergo not routine experimentation, but undue experimentation to determine whether or not the MTF “provided” with a CoV or IV vaccine would have an additive or synergistic effect on any immune response elicited within the host.  Therefore, the Office contends that the specification and claims fail to provide adequate enabling guidance for the scope of the claimed invention.  
Applicant argues the application as filed provides experimental data demonstrating the efficacy of the claimed methods for administering adjuvant comprising MTF at or near the vaccination site to improve the immune response to a coronavirus or influenza vaccine.  This is not commensurate in scope with the claimed invention, as the data provided utilized a specific mode of administration of MTF at a specific dose within a specific time frame of a transdermal monovalent H1N1 influenza vaccine in a mouse model.  The method steps are very specific that provide the results, and with the breadth of the claimed invention, it would be undue for a person of skill in the art to determine how the MTF should be delivered, in what dosage, under what time frame (as the pharmacokinetics of MTF are slow), to what population (as there are known teratogenic effects of MTF) in conjunction with what type of IV or CoV vaccine in order to get additive or synergistic results.  
For at least these reasons, the arguments presented were not convincing, and the rejection has been maintained and extended.  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

(Rejection withdrawn.)  The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 

(Rejection withdrawn.)  The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 

(New rejection – necessitated by amendment.)  Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "claim 32" in line 1.  A claim cannot depend upon itself.  




Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,588,903 in view of Mukherjee et. al. (Mukherjee AK, et. al. Int Immunopharmacol. 2012 Apr;12(4):565-72. Epub 2012 Feb 21.; hereafter “Mukherjee”.)  The rejection is extended to include new claims 25-32.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed methods are drawn towards similar steps, such as topical delivery of a TLR9 agonist with or prior to vaccination at the same site with a viral vaccine, namely an influenza vaccine that is multivalent.  Both claim that the viral vaccine would be against either influenza or coronavirus.  Both claim topical administration of the adjuvant comprising the TLR agonist.  Both claim the use of an application device, administration within a specific time period surrounding vaccination, and removal of the adjuvant after a specific time period.  The main difference is in the functional outcomes; in the ‘903 claims, the method results in cross-protection against non-vaccinating viral species, while in the instant method, the result is any increased immune response compared to vaccines not using the agonist.  The claims of each method are recited at such a high level of generality without showing the criticality of parameters to arrive at each functional outcome, so therefore one of skill in the art would assume that the methods would functionally perform both claimed outcomes as there is no claimed difference that allows one to arrive at one outcome without arriving at the other.  While the instant claims are drawn to the use of MTF as the specific TLR9 agonist, such a difference would be obvious, given the art as noted by Mukherjee.  Mukherjee notes that the drug MTF acts as a TLR9 agonist to aid in inhibiting the replication of leishmania, and that MTF alone elicits a strong proinflammatory cytokine response (entire document; see abstract.)  Therefore, the species of MTF would clearly render obvious the ‘903 method generic recitation of a TLR9 agonist, especially given the teachings of Mukherjee.  
For at least these reasons, the instant claims and the ‘903 claims are determined to be obvious variants of one another.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648